IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,851


EX PARTE BILLY RAY FOSTER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21167-A IN THE 42ND  DISTRICT COURT

FROM TAYLOR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
burglary of a habitation and sentenced to sixty years' imprisonment.  The Eleventh Court of
Appeals affirmed his conviction. Foster v. State, No. 11-04-00252-CR (Tex.
App.-Texarkana, delivered September 29, 2005).  
	Applicant contends that he was denied his right to file a petition for discretionary
review.  He states that his counsel filed a petition on his behalf within the proper time frame
and before the court of appeals issued its mandate, but the court of appeals did not receive
it.  Applicant's attorney filed an affidavit with the trial court stating that he mailed the
petition for discretionary review to the 11th Court of Appeals prior to the issuance of a
mandate.  Based on that affidavit, the trial court recommends granting relief.
	We find that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-04-00252-CR that affirmed his conviction in Case No. 21167 from the 42nd Judicial District
Court of Taylor County.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
Applicant shall file his petition for discretionary review with the Eleventh Court of Appeals
within 30 days of the date on which this Court's mandate issues.

Delivered: February 27, 2008
Do not publish